DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Receipt is acknowledged of amendments/arguments filed on 02/24/2021.

Claim Summary

Claims 1 and 14 have been amended.


Claims 1-20 are presented for examination.

Examiner agrees with applicant amendments/arguments  to rejoin claims 1-8 and claims 9-20 as one submission. Therefore claims 1-20 will be considered as a whole.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
claims 1, 9 and 16 are allowable in view of primary reference Wang (US US 2020/0022109 A1), considered to be closed to the applicant subject matter, does not teach 


“receiving, by a wireless device from a first base station associated with a first network, at least one system information block comprising paging information associated with a paging channel of a first cell of the first base station;

sending, by the wireless device to a second base station associated with a second network and based on the paging information, a first message comprising an indication of a periodicity of paging indications associated with the paging channel;

receiving, from the second base station, a second message indicating a timing gap based on the periodicity of the paging indications;

monitoring, based on the timing gap, the paging channel; and

receiving, during the timing gap and via the paging channel, a paging indication.”

Claim 9 and Claim 16 comprise similar features.

Claims 1-20 are considered novel and non-obvious and are therefore allowed.

 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Teshima (US 2018/0062776 A1)  and Uchina (US 2018/0176934 A1).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY LAFONTANT/Examiner, Art Unit 2646